
	

113 HR 4623 IH: To direct the Secretary of Transportation to conduct a notice and comment rulemaking before implementing certain policies relating to obstruction evaluation aeronautical studies, and for other purposes.
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4623
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2014
			Mr. Moran (for himself, Mr. Cohen, Mr. Schweikert, Ms. Wilson of Florida, and Mr. Salmon) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to conduct a notice and comment rulemaking before
			 implementing certain policies relating to obstruction evaluation
			 aeronautical studies, and for other purposes.
	
	
		1.Obstruction Evaluation Aeronautical Studies
			The Secretary of Transportation may implement the policy set forth in the notice of proposed policy
			 entitled Proposal To Consider the Impact of One Engine Inoperative Procedures in Obstruction Evaluation
			 Aeronautical Studies published by the Department of Transportation on April 28, 2014 (79 Fed. Reg. 23300), only if the
			 policy is adopted pursuant to notice and comment rulemaking and, for
			 purposes of Executive Order 12866 (5 U.S.C. 601 note; relating to
			 regulatory planning and review), is treated as a significant regulatory
			 action within the scope of section 3(f)(1) of such Order.
		
